Name: Council Regulation (EC) No 121/96 of 22 January 1996 setting, for the 1995/96 marketing year, the percentages referred to in Article 3 (1) (a) of Regulation (EEC) No 426/86 in connection with the premium granted for products processed from tomatoes
 Type: Regulation
 Subject Matter: production;  agricultural structures and production;  economic policy;  foodstuff;  plant product
 Date Published: nan

 Official Journal of the European Communities No L 20/326. 1 . 96 I EN COUNCIL REGULATION (EC) No 121/96 of 22 January 1996 setting, for the 1995/96 marketing year, the percentages referred to in Article 3 (1 ) (a) of Regulation (EEC) No 426/86 in connection with the premium granted for products processed from tomatoes THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commission, Whereas, in order to encourage the conclusion of contracts between groups of tomato producers on the one hand associations of processors or processors on the other, Regulation (EEC) No 426/86 provides for the grant on certain terms of an additional premium ; Whereas the 'significant specific percentage' for the total quantity of processed tomatoes covered by contracts concluded with producers' groups should be set for the 1995/96 marketing year ; Whereas, in view of the important role played by tomato producers' groups in the producer Member States, it is desirable to maintain at the same level as for the 1994/95 marketing year the percentage of the quantities of toma ­ toes covered by contracts concluded with producers' asso ­ ciations in relation to the total quantity of processed tomatoes, HAS ADOPTED THIS REGULATION : Article 1 For the 1995/96 marketing year the percentage mentioned in Article 3(1 ) (a) of Regulation (EEC) No 426/86 shall be 80 % . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 January 1996 . For the Council The President W. LUCCHETTI (') OJ No L 49, 27. 2. 1986, p. 1 . Regulation as last amended by Regulation (EC) No 2314/95 (OJ No L 233, 30 . 9 . 1995, p . 69).